Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Raymond L. Bedell, D.O.,
(O.1 File No. 7-10-40304-9),

Petitioner
v.

The Inspector General,
Department of Health and Human Services.

Docket No. C-11-739
Decision No. CR2507
Date: February 24, 2012
DECISION

Petitioner, Raymond L. Bedell, D.O., is excluded from participation in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(2) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(2)), effective July 20, 2011. There is a
proper basis for exclusion. Petitioner’s exclusion for the minimum period! of five years
is mandatory pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-

7(c)(3)(B)). 7
I. Background

The Inspector General (1.G.) notified Petitioner by letter dated June 30, 2011, that he was
being excluded from participation in Medicare, Medicaid, and all federal health care

' Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only after
the period of exclusion expires. Reinstatement is not automatic upon completion of the
period of exclusion.

> The hearing scheduled for March 28, 2012, in Salt Lake City, Utah is cancelled.
programs for the minimum statutory period of five years pursuant to section 1128(a)(2)
of the Act. The basis cited for Petitioner’s exclusion was his conviction in the First
Judicial District Court of Cache County, Utah, of a criminal offense related to neglect or
abuse of a patient in connection with the delivery of a health care item or service.
Petitioner timely requested a hearing by letter dated August 9, 2011. The case was
assigned to me on August 30, 2011, for hearing and decision.

On September 14, 2011, the I.G. filed a motion to dismiss the request for hearing with
1.G. Exhibits (Exs). 1 and 2. I convened a prehearing conference by telephone on
September 15, 2011, the substance of which is memorialized in my order of the same
date. During the prehearing conference, Petitioner did not waive an oral hearing. The
1.G. requested that I rule on the pending motion to dismiss before ordering further
development of the case. Petitioner filed his response opposing the I.G. motion on
October 17, 2011. The I.G. filed a reply on November 1, 2011. On November 7, 2011, I
issued a ruling and order denying the I.G.’s motion to dismiss; setting this matter for
hearing on March 28, 2012; and establishing a schedule for prehearing development.

The LG. filed a motion for summary judgment and supporting brief (1.G. Br.) on
December 5, 2011, with LG. Exs. 3 through 9. The LG. also filed a motion to stay
proceedings pending a ruling upon the motion for summary judgment, which is moot
with the issuance of this decision. Petitioner filed a brief in opposition to the I.G. motion
(P. Response), dated December 14, 2011, with an attachment identified as Attachment 1
that I have marked Petitioner’s Exhibit (P. Ex.) 1.> The I.G. filed its reply brief (I.G.
Reply) on January 6, 2012, with I.G. Ex. 10. Petitioner filed a sur-reply (P. Sur-reply) on
January 16, 2012.* No objections have been made to my consideration any of the
exhibits and IG. Exs. | through 10 and P. Ex. | are admitted.

> Petitioner titled the pleading “The Petitioner’s Response and Motion to Dismiss the
Inspector General’s Request for Further Discovery.” I recognize, based on the content of
the pleading that it is Petitioner’s response to the I.G.’s motion for summary judgment.

* Petitioner titled this pleading “The Petitioner’s Response and Motion to Dismiss the
Inspector General’s Reply Request for Summary Dismissal.” The pleading specifically
responds to the I.G. Reply but also raises a possible discovery dispute. Petitioner’s
pleading is accepted as a sur-reply to the I.G. motion for summary judgment. The
possible discovery dispute mentioned is rendered moot by my ruling granting summary
judgment.
II. Discussion
A. Applicable Law

Section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)) grants Petitioner a right to a hearing
before an administrative law judge (ALJ) and judicial review of the final action of the
Secretary of Health and Human Services (Secretary).

Pursuant to section 1128(a)(2) of the Act, the Secretary must exclude from participation
in any federal health care program any individual or entity convicted of a criminal
offense under federal or state law, related to neglect or abuse of patients in connection
with the delivery of a health care item or service. The statute does not distinguish
between felony convictions and misdemeanor convictions and does not require that the
ealth care item or service be delivered under Medicare, Medicaid, or a federal or state
ealthcare program. The Act defines “conviction” to include: (1) “when a judgment of
conviction has been entered against the individual or entity by a Federal, State, or local
court, regardless of whether there is an appeal pending or whether the judgment of
conviction or other record relating to criminal conduct has been expunged” or (2) “when
there has been a finding of guilt against the individual or entity by a Federal, State, or
local court” or (3) when a plea of guilty or no contest is accepted by a court or (4) when
an individual enters “a first offender, deferred adjudication, or other arrangement or
program where a judgment of conviction has been withheld. Act § 1128(i)(1), (2).

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
128(a) of the Act shall be for a minimum period of five years. The exclusion is
effective 20 days from the date of the notice of exclusion. 42 C.F.R. § 1001.2002(b).
Pursuant to 42 C.F.R. § 1001.102(b), the period of exclusion may be extended based on
the presence of specified aggravating factors. Only if aggravating factors justify an
exclusion of longer than five years are mitigating factors considered as a basis for
reducing the period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).

Petitioner bears the burden of going forward with the evidence and the burden of
persuasion on any affirmative defenses or mitigating factors. The I.G. bears the burden
on all other issues. 42 C.F.R. § 1005.15(b), (c). The burden of persuasion is judged by a
preponderance of the evidence. 42 C.F.R. §§ 1001.2007(c), 1005.15(d). Petitioner may
not obtain review of, or collaterally attack on procedural or substantive grounds, a
criminal conviction or civil judgment of a federal, state, or local court or another
government agency that is cited in this forum as the basis for exclusion. 42 C.F.R. §
1001.2007(d).

B. Issue

The Secretary has by regulation limited my scope of review to two issues:
Whether there is a basis for the imposition of the exclusion; and
Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by the pertinent findings of fact and
analysis.

1. Petitioner’s request for hearing was timely and I have jurisdiction.
2. Summary judgment is appropriate in this case.
There is no dispute that Petitioner timely requested a hearing and I have jurisdiction.

Pursuant to section 1128(f) of the Act, a person subject to exclusion has a right to
reasonable notice and an opportunity for a hearing. The right to hearing before an ALJ is
accorded to a sanctioned party by 42 C.F.R. §§ 1001.2007(a) and 1005.2, and the rights
of both the sanctioned party and the I.G. to participate in a hearing are specified by

42 C.F.R. § 1005.3. Either or both parties may choose to waive appearance at an oral
hearing and to submit only documentary evidence and written argument for my
consideration. 42 C.F.R. § 1005.6(b)(5). In this case, Petitioner has not waived an oral
hearing and the I.G. has moved for summary judgment.*

An ALJ may resolve a case, in whole or in part, by summary judgment. 42 C.F.R. §
1005.4(b)(12). Summary judgment is appropriate, and no hearing is required where
either: there are no disputed issues of material fact, and the only questions that must be
decided involve application of law to the undisputed facts; or the moving party prevails
as a matter of law, even if all disputed facts are resolved in favor of the party against
whom the motion is made. A party opposing summary judgment must allege facts that, if

* Petitioner asserts that the I.G. did not timely file its motion for summary judgment. P.
Response at 1; P. Sur-reply at 1. Petitioner is in error. My November 7, 2011, Ruling
Denying Respondent’s Motion to Dismiss; Order Establishing the Schedule for
Prehearing Development; and Notice of Hearing, § I1.A.2, provided that either party
could file a motion for summary judgment not later than December 5, 2011, with any
response or cross-motion due January 6, 2012, and any reply due 15 days thereafter. The
1.G.’s motion for summary judgment was filed on December 5, 2011, and was therefore,
timely.

true, would refute the facts that the moving party relied upon. See, e.g., Fed. R. Civ. P.
56(c); Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. and Med. Ctr.,
DAB No. 1628, at 3 (1997) (finding in-person hearing required where non-movant shows
there are material facts in dispute that require testimony); Thelma Walley, DAB No. 1367
(1992); see also New Life Plus Ctr., DAB CR700 (2000); New Millennium CMHC, DAB
CR672 (2000).

Petitioner claims that there are material facts in dispute that require a hearing and prevent
entry of summary judgment against him. P. Response; P. Sur-reply. Petitioner does not
deny that he was convicted of sexual battery by a jury in a Utah court. Issues raised by
Petitioner include whether or not his conviction may be grounds for his exclusion while
the conviction is pending appeal; whether the exclusion may be based on the conviction if
there is any evidence that the conviction was affected by perjured testimony; whether the
offense of which Petitioner was convicted was related to abuse within the meaning of
section 1128(a)(2) of the Act; and whether any delay in imposing the exclusion is
grounds for granting Petitioner relief. The issues raised by Petitioner must all be resolved
against him as a matter of law, even if any favorable inferences are drawn in his favor.
There is no genuine dispute as to any issue of fact material to my determination of the
issues before me, that is, whether there is a basis for exclusion, and whether the period of
exclusion is unreasonable. Accordingly, I conclude that summary judgment is
appropriate and no hearing is necessary.

3. There is a basis for Petitioner’s exclusion pursuant to section
1128(a)(2) of the Act.

Exclusion from participation in Medicare, Medicaid, and all federal health care programs
is required by section 1128(a)(2) of the Act when: (1) the individual was convicted of a
criminal offense under federal or state law; (2) the conviction was related to the neglect
or abuse of patients; and (3) the patient neglect or abuse occurred in connection with the
delivery of a health care item or service.

a. Petitioner was convicted of a criminal offense within the
meaning of section 1128(a)(2) of the Act.

Petitioner does not deny that on March 5, 2007, a jury in the First Judicial District Court
of Cache County Utah, found him guilty of one count of sexual battery, a class A
misdemeanor under Utah Code section 76-9-702. I.G. Ex. 3, at 930-31; I.G. Ex. 6; P.
Response; P. Sur-reply. It is also undisputed that, on November 5, 2008, Petitioner was
sentenced based on his conviction. I.G. Ex. 7. The jury’s finding that Petitioner was
guilty of sexual battery amounts to a conviction under section 1128(i)(2) of the Act for
purposes of exclusion pursuant to section 1128(a) of the Act.
Petitioner argues that the I.G. cannot exclude him based on this conviction because his
appeal of the conviction is still pending in the Utah courts. P. Response at 2; P. Sur-reply
at 4. This argument is without merit and must be resolved against Petitioner as a matter
of law. Section 1128(a)(2) of the Act requires exclusion based upon the conviction of a
criminal offense related to neglect or abuse of a patient in connection with the delivery of
a health care item or service. The finding of guilt is the conviction under section
1128(i)(2) of the Act that triggers the exclusion pursuant to section 1128(a). Congress
did not grant the Secretary the discretion to delay exclusion pending completion of
criminal appeals. However, the Secretary has provided a remedy for an excluded
individual in case the criminal conviction that is the basis for exclusion is overturned or
reversed on appeal, by providing that the excluded individual that notifies the I.G. of the
action will be reinstated to the program effective the date of exclusion. 42 C.F.R. §
1001.3005.

Petitioner also argues that his conviction was based on perjured testimony that has been
recanted. P. Response at 2; P. Sur-reply at 4. This argument is also without merit in this
proceeding. When the I.G. proposes to exclude an individual based on a criminal
conviction by a federal, state, or local court in which the facts were adjudicated, the basis
for the conviction is not reviewable and not subject to collateral attack on substantive or
procedural grounds in this proceeding. 42 C.F.R. § 1001.2007(d). Therefore, Petitioner
is bound in this proceeding by the facts on which he was convicted in the Utah court.

b. Petitioner’s conviction was related to abuse or neglect of a
patient in connection with the delivery of a health care item or
service within the meaning of section 1128(a)(2) of the Act.

The second and third elements of section 1128(a)(2) require that: Petitioner’s offense is
related to the neglect or abuse of a patient; and the offense was committed in connection
with the delivery of a health care item or service. Act § 1128(a)(2).

Petitioner was convicted by a jury based on evidence presented at trial. 1.G. Ex. 3. The
transcript of the trial shows that Petitioner, an osteopathic physician and pain specialist,
ad a doctor-patient relationship with the female victim of his sexual battery. The
transcript shows that Petitioner committed his criminal conduct while delivering a health
care service to the victim in October 2003. The evidence shows that on the first visit to
Petitioners office, the victim complained of ankle and knee pain. However, the victim
testified that Petitioner manipulated her breast while discussing her breast augmentation
and the sensitivity of her nipples. Petitioner subsequently gave the victim a prescription
for pain medication. On the second visit, while discussing the ethical implications of
prescribing pain medication for his wife and the appearance that the drugs were in
exchange for sex, the victim complained that the Petitioner rubbed against her leg and she
could feel he had an erection through his clothing. As there were no other witnesses to
these incidents, Petitioner was clearly convicted on the strength of the victim’s testimony,

despite her admitted drug seeking behavior and drug addiction. LG. Ex. 3, at 345-60.
Petitioner does not specifically admit the conduct, but he does not deny that he had a
treatment relationship with the victim or that the conduct for which he was convicted
occurred in his office while he was delivering health care services to the victim. Thus,
there is no genuine dispute that Petitioner’s conviction related to the delivery of a health
care item or service to a patient under his care, satisfying the third element under section
1128(a)(2) of the Act.

Petitioner does dispute that his conviction was related to abuse or neglect. The gist of his
argument is that he was convicted of sexual battery not sexual abuse under Utah law. P.
Response at 3-4; P. Sur-reply at 2-3. Petitioner was originally charged with forcible
sexual abuse in violation of Utah Code Ann. § 76-5-404 (1953). The trial judge
instructed the jury on the elements of that offense. The judge instructed the jury that if
they did not find guilt beyond a reasonable doubt of forcible sexual abuse, the lesser
included offense of sexual battery must be considered. The judge instructed the jury that
it could find Petitioner guilty of the offense of sexual battery only if the jury found
beyond a reasonable doubt that on or about October 2003 in Cache County Utah,
Petitioner intentionally touched, whether or not through the clothing, the anus, buttocks,
or any part of the genitals of another person or the breasts of a female; and Petitioner’s
conduct was under the circumstances such that he should have known that the touching
would cause affront or alarm to the person touched. LG. Ex. 3, at 801-03. The jury
found Petitioner guilty of sexual battery and, therefore, found each element of that
offense beyond a reasonable doubt. LG. Ex. 6.

Petitioner argues that under Utah state law sexual battery is a non-intent crime that
contains no element of abuse or neglect of a patient, but rather, requires only the element
of “alarm or affront” of the person subject to the sexual battery. P. Response at 3, 4.
Contrary to Petitioner’s assertions, he was found guilty beyond a reasonable doubt of
intentionally touching his victim’s breasts under such circumstances that he knew or
should have known would cause the victim alarm or affront. The offense of sexual
battery under Utah Code Ann. § 76-9-702 requires intentional touching and the judge so
instructed the jury. The statute does not require that the touching be for a specific
purpose such as sexual gratification. The statute only requires that touching of the anus,
buttocks, genitals, or female breasts be under such circumstances that the person who did
the touching either knew or should have known the touching would likely cause affront
or alarm of the person touched. The testimony of the victim establishes touching of her
breasts and the jury verdict establishes that Petitioner was convicted for touching the
victim’s breasts, thereby causing the victim to suffer an affront or alarm. I.G. Ex. 3, at
345-60. The fact that the Utah statute under which Petitioner was convicted does not
refer to abuse is not controlling. Rather, the circumstances surrounding the offense need
only show a relation to neglect or abuse of a patient to fall within the ambit of section
1128(a)(2) of the Act. Narendra M. Patel, DAB No. 1736, at 8 (2000); Bruce Lindberg,
D.C., DAB No. 1280 (1991). In this case, the evidence shows that Petitioner was
convicted for touching the victim’s breasts under such circumstances as he knew or
should have known would cause the victim affront or alarm. The testimony shows she
did experience an affront or alarm.

The, critical issue is whether the Petitioner’s criminal conduct was “abuse” within the
meaning of section 1128(a)(2) of the Act. The term “abuse” is not defined by section
1128(a)(2) of the Act. In fact, the Act provides no definition for the term abuse. There is
also no definition for the term abuse found in the Secretary’s regulations implementing
the Congressional mandate and the Secretary’s authority to exclude providers and
suppliers from participation in Medicare. 42 C.F.R. Part 1001. The I.G. advocates that
the he is free to apply the common definition of abuse citing prior decisions by ALJs.
LG. Br. at 6-7; LG. Reply at 4-5. However, the Secretary has provided a definition of
abuse in another regulation implementing provisions of the Act, specifically 42 C.F.R. §
488.301, The L.G.’s assertion that he may elect to apply the common meaning of abuse
rather than the definition adopted by the Secretary is in error. Congress tasked the
Secretary, not the I.G., with prescribing the regulations necessary to carry out the
insurance programs under the Act. Act § 1871(a)(1) and (2) (42 U.S.C. § 1395hh(a)(1)
and (2)). Congress required that nursing homes (skilled nursing facilities and nursing
facilities) protect and promote a resident’s right to be free from physical or mental abuse.
Act §§ 1819(c)(1)(A)(Gii) and 1919(c)(1)(A)(ii) (42 U.S.C. §§ 1395i-3(c)(1)(A)(ii) and
1396r(c)(1)(A)(ii). The Secretary promulgated regulations as Congress required. The
Secretary’s regulations establish standards for participation by nursing homes in
Medicare and Medicaid. It is also the Secretary and not the I.G. that Congress tasked to
exclude individuals pursuant to section 1128 of the Act. The Secretary promulgated
regulations that set forth the standards and procedures for the IG. to following in
excluding providers and suppliers from participation under the insurance programs that
the Secretary was tasked to control. The I.G. has only such authority to exclude
individuals as is delegated by the Secretary to the I.G. pursuant to 42 C.F.R. Part 1001.
The Secretary has promulgated one regulation that defines the term abuse and that
definition is found at 42 C.F.R. Part 488, subpart E, among the standards for long-term
care providers. There is no definition of abuse under the exclusion regulations. It is
logical that the Secretary would promulgate only one regulation establishing a definition
of the term abuse applicable to the insurance programs the Secretary is tasked to
administer to avoid, for example, inconsistent definitions. It would be illogical for the
Secretary to promulgate multiple different regulations defining the term abuse. Even if it
was deemed necessary to define the term abuse in multiple regulations related to the
various aspects of the insurance programs the Secretary is charged to administer, it would
be illogical for the term abuse to be given different meanings for different programs.
Thus, the I.G.’s argument that the absence of a specific definition of abuse in 42 C.F.R.
Part 1001 frees the I.G. to adopt the most favorable common definition that can be found,
is not persuasive. The I.G. cites no authority for the proposition that he is not bound to
follow the Secretary’s regulations. I am certainly bound by all the Secretary’s regulations
and I have no authority to find them invalid or to refuse to follow them. 42 C.F.R. §

1005.4(c)(1). Accordingly, I conclude that the definition of the term abuse that the
Secretary promulgated at 42 C.F.R. § 488.301 must be applied to the facts in this case.

Abuse means the willful infliction of injury, unreasonable
confinement, intimidation, or punishment with resulting
physical harm, pain or mental anguish.

42 C.F.R. § 488.301 (emphasis in original).

Applying the definition of abuse at 42 C.F.R. § 488.301 to the facts, I have no trouble
concluding that Petitioner’s criminal conviction related to abuse of his patient. The jury
that convicted him concluded beyond a reasonable doubt that he intentionally touched the
victim’s breasts causing her to suffer alarm or an affront. The findings of the jury, which
are not subject to dispute before me, show that Petitioner’s willful action caused injury or
intimidation of the patient-victim with resulting mental anguish. Accordingly, I conclude
that Petitioner’s criminal conduct did amount to abuse within the meaning of the
Secretary’s regulation.

If I had authority not to comply with the Secretary’s regulations and if I concluded that
the I.G. was also not bound to follow the Secretary’s regulations so that the I.G. could
pply whatever definition of abuse he deemed most suitable, the result would be no
ifferent. Various ALJs have elected to apply the common meaning of the terms “abuse”
and “neglect” in exclusion cases under section 1182(a)(2) of the Act rather than the
efinition adopted by the Secretary in 42 C.F.R. § 488.301. Various appellate panels of
the Departmental Appeals Board (the Board) have reviewed and affirmed ALJ decisions
in which the common meaning of abuse or neglect was applied by the ALJ rather than the
Secretary’s regulatory definition. See, e.g., Lee G.Balos, DAB No. 1541 (1995); Janet
Wallace, L.P.N., DAB No. 1326 (1992); Summit Health Ltd., d/b/a Marina Convalescent
Hosp., DAB No. 1173, at 8 (1990). However, the Board was not called upon in any of
those cases to approve or disapprove of the use of the common meaning rather than the
definition adopted by the Secretary. Of course, it is no simple matter to determine which
common meaning is appropriate and none of the prior decisions explain how one
definition is more appropriate than another. Merriam-Webster® provides the following
definitions: (1) a corrupt practice or custom; (2) improper or excessive use or treatment,
misuse (such as drug abuse); (3) a deceitful act, deception; (4) language that condemns or
vilifies usually unjustly, intemperately, and angrily; and (5) physical maltreatment.
Dictionary.com’ provides the following definitions: (1) to use wrongly or improperly,
misuse; (2) to treat in a harmful, injurious, or offensive way; (3) to speak insultingly,

2

° Merriam-Webster Dictionary, http://www.merriam-webster.com/dictionary/abuse.

7 Dictionary.com, http://www.dictionary.reference.com/browse/abuse.

10

harshly, and unjustly to or about, revile, malign; (4) to commit sexual assault upon; and
(5) to deceive or mislead. Black’s Law Dictionary defines the noun “abuse” as: (1) a
departure from legal or reasonable use, abuse; (2) physical or mental maltreatment, often
resulting in mental, emotional, sexual or physical injury. Black’s Law Dictionary 10 (8th
ed. 2004). Applying any of these common definitions, I also have no difficulty
concluding that Petitioner’s conviction related to abuse of his victim. Under the guise of
providing treatment to his victim, Petitioner manipulate her breasts and nipples causing
alarm or affront to the victim. The Board has accepted that such conduct constitutes
abuse for purposes of section 1128(a)(2) of the Act. Michael Rudman, M.D., DAB No.
2171, at 8 (2008).

The elements of section 1128(a)(2) of the Act are satisfied. Petitioner was convicted of
the criminal offense of sexual battery in the state court. The conduct that formed the
basis of his conviction related to abuse of his patient. The abuse was in connection with
the delivery of a health care item or service. Accordingly, I conclude that there is a basis
for Petitioner’s exclusion, and his exclusion is mandated by section 1128(a)(2) of the Act.

4. Pursuant to section 1128(c)(3)(B) of the Act, five years is the
minimum period of exclusion pursuant to section 1128(a) of the Act.

5. Petitioner’s exclusion for five years is not unreasonable as a matter
of law.

Petitioner asks that I consider the duration of the I.G.’s delay in imposing his exclusion
when determining whether the length of his exclusion is unreasonable. Petitioner
maintains that the I.G.’s exclusionary actions are “unduly delayed and prejudicial.” He
states that the actions that resulted in his conviction occurred in October 2003, that he
was convicted on March 7, 2007, and that the I.G.’s action to exclude him did not occur
until July 20, 2011. Petitioner argues that the I.G. effectively extended his period of
exclusion beyond five years by the delay without citing any aggravating factors.
Petitioner cites Connell v. Sec’y of Health and Human Servs. No. 05-CV-4122-JPG, 2007
WL 1266575 (S.D. Ill. Apr. 30, 2007), in support of his argument. P. Response at 2-3.
Petitioner’s reliance on Connell is misplaced. Section 1128(a) does not establish a
deadline by which the I.G. must act and there is no regulatory provision that establishes a
deadline. I am bound to follow the Secretary’s regulations regarding the effective date of
the running of the period of exclusion. 42 C.F.R. § 1005.4(c)(1). The Board has held
that the Act and regulations implementing the Act do not authorize an ALJ or the Board
to review the reasons for the I.G.’s delay in giving the notice of a mandatory exclusion,
which triggers the running of the period of exclusion, or to alter the effective date.
Thomas Edward Musial, DAB No. 1991, at 4-5 (2005). The Board has concluded that
the Connell decision does not compel either reversal of an exclusion or review of the
reasonableness of the delay in effectuating a mandatory exclusion. Randall Dean Hopp,

11

DAB No. 2166, at 4 (2008); Kevin J. Bowers, DAB No. 2143, at 6-7 (2008); Kailash C.
Singhvi, M.D. DAB No. 2138, at 5-7 (2007).

Petitioner also argues that he is the only specialist within 100 miles, and his exclusion
will adversely affect his patients. Petitioner implies that he should be granted a waiver of
his exclusion. P. Response at 2. The Secretary is granted authority to waive mandatory
exclusion under section 1128(a)(1), (3), and (4) of the Act only. Congress did not
authorize the Secretary to waive a mandatory exclusion under section 1128(a)(2) of the
Act. Congress also provided that the Secretary’s decision to grant or deny a waiver is not
subject to review. Act § 1128(c)(3)(B).

Five years is the minimum authorized period for a mandatory exclusion pursuant to
section 1128(a) of the Act. Act § 1128(c)(3)(B). Accordingly, exclusion for five years is
not unreasonable as a matter of law.

III. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for five years pursuant to section
1128(a)(2) of the Act, effective July 20, 2011.

/s/
Keith W. Sickendick
Administrative Law Judge

